     Brian T. Moss (State Bar No. 159821)
 1   Farouk G.S. Mansour (State Bar No. 311228)
     MANNING & KASS
 2   ELLROD, RAMIREZ, TRESTER LLP
     19800 MacArthur Blvd~ Suite 900
 3   Irvine California 92612
     Telephone: (949) 440-6690
 4   FacsImile: (949) 474-6991
 5
     Attorneys for Costco Wholesale Corporation
 6

 7   Dana Douglas, SBN 158548
     THE DOUGLAS LAW GROUP
 8   600 W. Santa Ana Blvd., Suite 1140
     Santa Ana, California 92701
 9   Telephone: (714) 634-3800
     Facsimile: (866) 927-0571
10
     Attorneys for Plaintiff, MARY MILLER
11

12

13                              UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA
15
     MARY MILLER,                                ) CASE NO.: 8:18-cv-00179-AG-DFM
16                                               )
                  Plaintiff,                     ) STIPULATION FOR PROTECTIVE
17                                               ) ORDER
     vs.                                         )
18                                               )
     COSTCO WHOLESALE                            )
19   CORPORATION and DOES 1 to 10,               )
     inclusive,                                  )
20                                               )
                                Defendants.      )
21

22
              1. PURPOSES AND LIMITATIONS
23
              Discovery in this action is likely to involve production of confidential, proprietary,
24
     or private information for which special protection from public disclosure and from use for
25
     any purpose other than prosecuting this litigation may be warranted. Accordingly, the
26
     parties hereby stipulate and petition the Court to enter the following Stipulated Protective
27
     Order. The parties acknowledge that this Stipulated Protective Order does not confer
28
     4815-6869-7730.1                              1
                                   STIPULATION FOR PROTECTIVE ORDER
 1   blanket protections on all disclosures or responses to discovery and that the protection it
 2   affords from public disclosure and use extends only to the limited information or items that
 3   are entitled to confidential treatment under the applicable legal principles. The parties
 4   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 5   Order does not entitle them to file confidential information under seal; Civil Local Rule
 6   79-5 sets forth the procedures that must be followed and the standards that will be applied
 7   when a party seeks permission from the court to file material under seal.
 8            2. GOOD CAUSE STATEMENT
 9            This action is likely to involve requests for documents which contain trade secrets,
10   and other valuable research, development, commercial, financial, technical and/or
11   proprietary information for which special protection from public disclosure and from use
12   for any purpose other than prosecution of this action is warranted. Such confidential and
13   proprietary materials and information consist of, among other things, confidential business
14   or financial information, information regarding confidential business practices, or other
15   confidential research, development, or commercial information (including information
16   implicating privacy rights of third parties), information otherwise generally unavailable to
17   the public, or which may be privileged or otherwise protected from disclosure under state
18   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the
19   flow of information, to facilitate the prompt resolution of disputes over confidentiality of
20   discovery materials, to adequately protect information the parties are entitled to keep
21   confidential, to ensure that the parties are permitted reasonable necessary uses of such
22   material in preparation for and in the conduct of trial, to address their handling at the end of
23   the litigation, and serve the ends of justice, a protective order for such information is
24   justified in this matter. It is the intent of the parties that information will not be designated
25   as confidential for tactical reasons and that nothing be so designated without a good faith
26   belief that it has been maintained in a confidential, non-public manner, and there is good
27   cause why it should not be part of the public record of this case.
28   ///
     4815-6869-7730.1                              2
                                   STIPULATION FOR PROTECTIVE ORDER
 1            3. DEFINITIONS
 2            3.1       Action: Mary Miller v. Costco Wholesale Corporation.
 3             3.2      Challenging Party: a Party or Non-Party that challenges the designation of
 4   information or items under this Stipulated Protective Order.
 5            3.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
 6   generated, stored or maintained) or tangible things that qualify for protection under
 7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8   Statement.
 9             3.4      Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11             3.5      Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13             3.6      Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated in
16   disclosures or responses to discovery in this matter.
17             3.7      Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
19   expert witness or as a consultant in this Action.
20            3.8       House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside counsel.
22            3.9       Non-Party: any natural person, partnership, corporation, association, or other
23   legal entity not named as a Party to this action.
24            3.10 Outside Counsel of Record: attorneys who are not employees of a party to this
25   Action but are retained to represent or advise a party to this Action and have appeared in
26   this Action on behalf of that party or are affiliated with a law firm which has appeared on
27   behalf of that party, and includes support staff.
28            3.11 Party: any party to this Action, including all of its officers, directors,
     4815-6869-7730.1                                 3
                                      STIPULATION FOR PROTECTIVE ORDER
 1   employees, consultants, retained experts, and Outside Counsel of Record (and their
 2   support staffs).
 3            3.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 4   Material in this Action.
 5            3.13 Professional Vendors: persons or entities that provide litigation support
 6   services           (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
 7   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 8   their employees and subcontractors.
 9            3.14 Protected Material: any Disclosure or Discovery Material that is designated as
10   “CONFIDENTIAL.”
11            3.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
12   Producing Party.
13            4. SCOPE
14            The protections conferred by this Stipulated Protective Order cover not only
15   Protected Material (as defined above), but also (1) any information copied or extracted
16   from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
17   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
18   that reveals Protected Material.
19            Any use of Protected Material at trial shall be governed by the orders of the trial
20   judge. This Stipulated Protective Order does not govern the use of Protected Material at
21   trial.
22            5. DURATION
23            Even after final disposition of this litigation, the confidentiality obligations imposed
24   by this Stipulated Protective Order shall remain in effect until a Designating Party agrees
25   otherwise in writing or a court order otherwise directs. Final disposition shall be deemed to
26   be the later of (1) dismissal of all claims and defenses in this Action, with or without
27   prejudice; and (2) final judgment herein after the completion and exhaustion of all appeals,
28   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
     4815-6869-7730.1                                   4
                                        STIPULATION FOR PROTECTIVE ORDER
 1   any motions or applications for extension of time pursuant to applicable law.
 2            6.        DESIGNATING PROTECTED MATERIAL
 3            6.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 4   Party or Non-Party that designates information or items for protection under this Stipulated
 5   Protective Order must take care to limit any such designation to specific material that
 6   qualifies under the appropriate standards. The Designating Party must designate for
 7   protection only those parts of material, documents, items, or oral or written
 8   communications that qualify so that other portions of the material, documents, items, or
 9   communications for which protection is not warranted are not swept unjustifiably within
10   the ambit of this Stipulated Protective Order.
11            Mass, indiscriminate, or routinized designations are prohibited. Designations that
12   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
13   to unnecessarily encumber the case development process or to impose unnecessary
14   expenses and burdens on other parties) may expose the Designating Party to sanctions.
15            If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18            6.2         Manner and Timing of Designations. Except as otherwise provided in
19   this Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as
20   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
21   protection under this Stipulated Protective Order must be clearly so designated before the
22   material is disclosed or produced.
23            6.3 Designation in conformity with this Stipulated Protective Order requires:
24                  (a) for information in documentary form (e.g., paper or electronic documents, but
25   excluding transcripts of depositions or other pretrial or trial proceedings), that the
26   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
27   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28   portion or portions of the material on a page qualifies for protection, the Producing Party
     4815-6869-7730.1                                 5
                                      STIPULATION FOR PROTECTIVE ORDER
 1   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in
 2   the margins).
 3            A Party or Non-Party that makes original documents available for inspection need
 4   not designate them for protection until after the inspecting Party has indicated which
 5   documents it would like copied and produced. During the inspection and before the
 6   designation, all of the material made available for inspection shall be deemed
 7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8   copied and produced, the Producing Party must determine which documents, or portions
 9   thereof, qualify for protection under this Stipulated Protective Order. Then, before
10   producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
11   legend” to each page that contains Protected Material. If only a portion or portions of the
12   material on a page qualifies for protection, the Producing Party also must clearly identify
13   the protected portion(s) (e.g., by making appropriate markings in the margins).
14                  (b) for testimony given in depositions that the Designating Party identify the
15   Disclosure or Discovery Material on the record, before the close of the deposition all
16   protected testimony.
17                  (c) for information produced in some form other than documentary and for any
18   other tangible items, that the Producing Party affix in a prominent place on the exterior of
19   the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
21   the Producing Party, to the extent practicable, shall identify the protected portion(s).
22            6.4       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23   designate qualified information or items does not, standing alone, waive the Designating
24   Party’s right to secure protection under this Stipulated Protective Order for such material.
25   Upon timely correction of a designation, the Receiving Party must make reasonable efforts
26   to assure that the material is treated in accordance with the provisions of this Stipulated
27   Protective Order.
28   ///
     4815-6869-7730.1                                  6
                                       STIPULATION FOR PROTECTIVE ORDER
 1            7. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2            7.1 Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5            7.2 Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37.1 et seq.
 7            7.3 The burden of persuasion in any such challenge proceeding shall be on the
 8   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 9   to harass or impose unnecessary expenses and burdens on other parties) may expose the
10   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
11   the confidentiality designation, all parties shall continue to afford the material in question
12   the level of protection to which it is entitled under the Producing Party’s designation
13   until the Court rules on the challenge.
14            8. ACCESS TO AND USE OF PROTECTED MATERIAL
15            8.1       Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this Action
17   only for prosecuting, defending, or attempting to settle this Action. Such Protected
18   Material may be disclosed only to the categories of persons and under the conditions
19   described in this Stipulated Protective Order. When the Action has been terminated, a
20   Receiving Party must comply with the provisions of section 13 below (FINAL
21   DISPOSITION).
22            Protected Material must be stored and maintained by a Receiving Party at a location
23   and in a secure manner that ensures that access is limited to the persons authorized under
24   this Stipulated Protective Order.
25            8.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
27   may disclose any information or item designated “CONFIDENTIAL” only to:
28            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
     4815-6869-7730.1                                7
                                     STIPULATION FOR PROTECTIVE ORDER
 1   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 2   disclose the information for this Action;
 3            (b) the officers, directors, and employees (including House Counsel) of the
 4   Receiving Party to whom disclosure is reasonably necessary for this Action;
 5            (c) Experts (as defined in this Stipulated Protective Order) of the Receiving Party to
 6   whom disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8            (d) the court and its personnel;
 9            (e) court reporters and their staff;
10            (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
11   whom disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13            (g) the author or recipient of a document containing the information or a custodian
14   or other person who otherwise possessed or knew the information;
15            (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
16   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
17   witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to
18   keep any confidential information unless they sign the “Acknowledgment and Agreement
19   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
20   the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
21   Protected Material may be separately bound by the court reporter and may not be disclosed
22   to anyone except as permitted under this Stipulated Protective Order; and
23            (i) any mediator or settlement officer, and their supporting personnel, mutually
24   agreed upon by any of the parties engaged in settlement discussions.
25   ///
26   ///
27   ///
28   ///
     4815-6869-7730.1                               8
                                    STIPULATION FOR PROTECTIVE ORDER
 1            9. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION
 3            If a Party is served with a subpoena or a court order issued in other litigation that
 4   compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6                  (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order; and
 8                  (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order.
12            If the Designating Party timely seeks a protective order, the Party served with the
13   subpoena or court order shall not produce any information designated in this action as
14   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
15   issued, unless the Party has obtained the Designating Party’s permission. The Designating
16   Party shall bear the burden and expense of seeking protection in that court of its
17   confidential material and nothing in these provisions should be construed as authorizing or
18   encouraging a Receiving Party in this Action to disobey a lawful directive from another
19   court. In the event compliance with this section results in sanctions against the Receiving
20   Party, Designating Party shall indemnify and hold Receiving Party harmless from such
21   sanctions. In no event shall Receiving Party be required to disobey any law, statute or
22   court order in order to comply with this section.
23            10. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25                  (a) In the event that a Party is required, by a valid discovery request, to produce
26   a Non-Party’s confidential information in its possession, and the Party is subject to an
27   agreement with the Non-Party not to produce the Non-Party’s confidential information,
28   then the Party shall:
     4815-6869-7730.1                                 9
                                      STIPULATION FOR PROTECTIVE ORDER
 1            (1) promptly notify in writing the Requesting Party and the Non-Party that some or
 2   all of the information requested is subject to a confidentiality agreement with a Non-Party;
 3            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
 4   in this Action, the relevant discovery request(s), and a reasonably specific description of
 5   the information requested; and
 6            (3) make the information requested available for inspection by the Non-Party, if
 7   requested.
 8            (c) If the Non-Party fails to seek a protective order from this court within 14 days of
 9   receiving the notice and accompanying information, the Receiving Party may produce the
10   Non-Party’s confidential information responsive to the discovery request. If the Non-Party
11   timely seeks a protective order, the Receiving Party shall not produce any information in
12   its possession or control that is subject to the confidentiality agreement with the Non-Party
13   before a determination by the court. Absent a court order to the contrary, the Non-Party
14   shall bear the burden and expense of seeking protection in this court of its Protected
15   Material.
16            11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
20   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
21   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
22   unauthorized disclosures were made of all the terms of this Stipulated Protective Order,
23   and (d) request such person or persons to execute the “Acknowledgment and Agreement to
24   Be Bound” that is attached hereto as Exhibit A.
25            12. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26   PROTECTED MATERIAL
27            When a Producing Party gives notice to Receiving Parties that certain inadvertently
28   produced material is subject to a claim of privilege or other protection, the obligations of
     4815-6869-7730.1                              10
                                   STIPULATION FOR PROTECTIVE ORDER
 1   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 2   This provision is not intended to modify whatever procedure may be established in an e-
 3   discovery order that provides for production without prior privilege review. Pursuant to
 4   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 5   effect of disclosure of a communication or information covered by the attorney-client
 6   privilege or work product protection, the parties may incorporate their agreement in the
 7   protective order submitted to the court.
 8            13. MISCELLANEOUS
 9            13.1 Right to Further Relief. Nothing in this Stipulated Protective Order abridges the
10   right of any person to seek its modification by the Court in the future.
11            13.2 Right to Assert Other Objections. By the entry of this Stipulated Protective
12   Order no Party waives any right it otherwise would have to object to disclosing or
13   producing any information or item on any ground not addressed in this Stipulated
14   Protective Order. Similarly, no Party waives any right to object on any ground to use in
15   evidence of any of the material covered by this Stipulated Protective Order.
16            13.3 Filing Protected Material. A Party that seeks to file under seal any Protected
17   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
18   under seal pursuant to a court order authorizing the sealing of the specific Protected
19   Material at issue. If a Party's request to file Protected Material under seal is denied by the
20   court, then the Receiving Party may file the information in the public record unless
21   otherwise instructed by the court.
22            14. FINAL DISPOSITION
23            After the final disposition of this Action, as defined in paragraph 4, within 60 days
24   of a written request by the Designating Party, each Receiving Party must return all
25   Protected Material to the Producing Party or destroy such material. As used in this
26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected Material.
28   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
     4815-6869-7730.1                              11
                                   STIPULATION FOR PROTECTIVE ORDER
 1   a written certification to the Producing Party (and, if not the same person or entity, to the
 2   Designating Party) by the 60 day deadline that (1) identifies (by category, where
 3   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
 4   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
 5   other format reproducing or capturing any of the Protected Material. Notwithstanding this
 6   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
 7   trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
 8   trial exhibits, expert reports, attorney work product, and consultant and expert work
 9   product, even if such materials contain Protected Material. Any such archival copies that
10   contain or constitute Protected Material remain subject to this Stipulated Protective Order
11   as set forth in Section 4 (DURATION).
12            15. VIOLATION
13            Any willful violation of this Stipulation and Order may be punished by any and all
14   appropriate measures including, without limitation, contempt proceedings and/or
15   monetary sanctions.
16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17   DATED: 12/7/18
18   /s/ Dana Douglas___________________
19   Attorneys for Plaintiff(s), Mary Miller
20   DATED: 12/6/18
21   /s/ Brian T. Moss___________________
22   Attorneys for Defendant, Costco Wholesale Corporation
23
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25   DATED: December 11, 2018
26   ________________________________
27   Honorable Douglas F. McCormick
     United States Magistrate Judge
28
     4815-6869-7730.1                             12
                                  STIPULATION FOR PROTECTIVE ORDER
 1                                              EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, ________________________________, [print or type full name], of
 4   _________________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Protective Order
 6   that was issued by the United States District Court for the Central District of California on
 7   ____________[date] in the case of Mary Miller v. Costco Wholesale Corporation,
 8   U.S.D.C. Court Case No. 8:18-cv-00179-AG-DFM. I agree to comply with and to be
 9   bound by all the terms of this Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purposes of enforcing the terms of this Protective
16   Order, even if such enforcement proceedings occur after termination of this action. I
17   hereby appoint _____________________________[print or type full name] of
18   ___________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Protective Order.
21   Date: _________________
22

23   City and State where sworn and signed: _________________________________
24

25   Printed Name: ___________________________________
26

27   Signature: _________________________________________
28
     4815-6869-7730.1                               13
                                    STIPULATION FOR PROTECTIVE ORDER
